COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Jerry M. Keepers, M.D., Eric Kay-Fung Chan, M.D., and Vista
                          Community Medical Center, LLP d/b/a Surgery Specialty Hospitals of
                          America v. Michael Smith and Valerie Smith

Appellate case number:    01-20-00463-CV

Trial court case number: 2019-47101

Trial court:              295th District Court of Harris County

Date motion filed:        August 5, 2022

Party filing motion:      Appellant


        The en banc court has unanimously voted to deny the motion for en banc reconsideration
filed by appellant, Jerry M. Keepers, M.D. It is ordered that the motion is denied.


Judge’s signature: __/s/ Julie Countiss_________
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ___August 23, 2022_____